UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-152017 BUSINESS MARKETING SERVICES, INC. (Exact name of Registrant as specified in its charter) Delaware 80-0154787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 350 Madison Avenue, 8 th Floor New York, NY 10017 (Address of principal executive offices) (646) 416-6802 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of March 31, 2013, there were 19,500,000 shares of the registrant’s common stock outstanding. Business Marketing Services, Inc. March 31, 2013 and 2012 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at March 31, 2013 (Unaudited) and December 31, 2012 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2013 and 2012 (Unaudited) F-3 Consolidated Statement of Equity (Deficit) for the Interim Period Ended March 31, 2013 (Unaudited) F-4 Consolidated Statements of Cash Flows for the three Months Ended March 31, 2013 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 F-1 Business Marketing Services, Inc. Consolidated Balance Sheets March 31, 2013 December 31, 2012 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepayments and other current assets Total Current Assets WEB-BASED SOFTWARE PLATFORM Web-based software platform Accumulated amortization (4,079 ) (3,695 ) Web-based Software Platform, net TOTAL ASSETS $ $ LIABILITIES AND DEFICIT CURRENT LIABILITIES Accounts payable Notes payable - stockholder Total Current Liabilities TOTAL LIABILITIES EQUITY (DEFICIT ) Business Marketing Services Inc. Stockholders' Equity (Deficit ) Preferred stock: par value $0.0001; 50,000,000 shares authorized; none issued or outstanding — — Common stock: par value $0.0001; 200,000,000 shares authorized; 19,500,000 shares issued and outstanding Additional paid-In capital Accumulated deficit (176,363 ) (200,681 ) Accumulated other comprehensive income (loss ) Foreign currency translation loss (1,133 ) (710 ) Total Business Marketing Services Stockholders' Deficit (5,023 ) (28,918 ) Non-controlling Interest in Subsidiary Non-controlling interestholder's capital Accumulated deficit - non-controlling interestholders' share Other comprehensive loss - non-controlling interestholders' share (756 ) (474 ) Non-controlling Interest in Subsidiary Total Equity (Deficit ) (15,075 ) TOTAL LIABILITIES AND EQUITY (DEFICIT ) $ $ See accompanying notes to the consolidated financial statements F-2 Business Marketing Services, Inc. Consolidated Statements of Operations and Comprehensive Income For the Three Months For the Three Months Ended Ended March 31, 2013 March 31, 2012 (Unaudited) (Unaudited) Revenue $ $ Operating Expenses: Amortization expense Professional fees Selling expenses General and administrative expenses Total Operating Expenses Income from Operations Other (Income) Expenses Foreign currency transaction (gain) loss - Interest expense - related party - Other (Income) Expenses, net - Income before income tax and non-controlling interest Income tax provision - Net income before non-controlling interest Net income attributable to non-controlling interest Net income attributable to BMSV' stockholders $ $ Net Income Per Common Share - basic and diluted $ $ Weighted Average Common Shares Outstanding: - basic and diluted Other Comprehensive Income: Foreign currency translation gain (loss) ) ) Foreign currency translation gain (loss) attributable to non-controlling interest ) ) Other comprehensive income attributable to BMSV ) ) Comprehensive Income attributable to BMSV $ $ See accompanying notes to the consolidated financial statements F-3 Business Marketing Services, Inc. Consolidated Statement of Equity (Deficit) For the Period ended March 31, 2013 (Unaudited) Accumulated Other Additional Comprehensive loss Total BMSV Total Common Stock Paid-in Accumulated Foreign Currency Stockholders' Non-controlling Equity Shares Amount Capital Deficit Translation loss Equity (Deficit) Interest (Deficit) Balance, December 31, 2011 ) Discharged debt from a related party Comprehensive income Net Income Foreign currency translational loss ) Total comprehensive income Balance, December 31, 2012 ) Comprehensive income Net Income Foreign currency translational loss ) Total comprehensive income Balance, March 31, 2013 $ $ $ ) $ ) $ ) $ $ See accompanying notes to the consolidated financial statements F-4 Business Marketing Services, Inc. Consolidated Statements of Cash Flows For the Three Months For the Three Months Ended Ended March 31, 2013 March 31, 2012 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income before non-controlling interest $ $ Adjustments to reconcile net income before non-controlling interest to net cash provided by operating activities Amortization expense Foreign currency transaction gain on note payable-related party - Changes in operating assets and liabilities: Accounts receivable - (3,807 ) Prepayments and other current assets (7,283 ) (702 ) Accrued expenses - (6,999 ) Accrued interest - related party - Accounts payable (6,823 ) (6,816 ) Corporate income tax payable - Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from (repayments to notes payable - stockholder ) (24,051 ) (3,752 ) Advances from (repayments to stockholder ) - (3,748 ) Net cash flows used in financing activities (24,051 ) (7,500 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH (705 ) (1,217 ) NET CHANGE IN CASH (10,860 ) (3,528 ) CASH BALANCE AT BEGINNING OF PERIOD CASH BALANCE AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $
